Citation Nr: 1205441	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder, to include as due to cold weather exposure. 

2.  Entitlement to service connection for a bilateral ankle disorder, to include as due to cold weather exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from May 1947 to July 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA). 

As support for his claims, the Veteran testified at a travel Board hearing in November 2010 before the undersigned.  A transcript of the hearing is associated with the claims file.  

As noted in the Board's February 2011 remand, the issues on appeal were recharacterized from entitlement to service connection for gout of the bilateral ankles and wrists to entitlement to service connection for bilateral ankle and wrist disorders.  The Veteran originally claimed his disability as gout.  But the Veteran's statements should not automatically limit the scope of the claim; rather the Veteran's statements should be considered along with the medical and other evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, lay statements indicated the Veteran was not limiting his claim to gout of the wrists and ankles and the medical evidence indicates that there are other diagnosed disabilities of the wrists and ankles.  Accordingly, the issues have been re-characterized as noted above. 

The February 2011 remand directives included obtaining an adequate VA compensation examination to determine whether the Veteran's disorders may be attributable to cold weather exposure while in the military service.  After the requested development was completed, the Board again determined additional comment was necessary before a decision on the merits may be reached and requested a Veterans Health Administration (VHA) opinion in November 2011.  This requested opinion was provided later that same month and the claims are once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to cold weather during participation in combat activities during his service in Korea in 1950. 

2.  Service treatment records (STRs) demonstrate that the Veteran received treatment on multiple occasions for symptoms of pain and swelling in his bilateral wrists and ankles.  

3.  The Veteran has provided competent and credible reports that he has continuously experienced recurrent pain and swelling in his bilateral wrists and ankles since his discharge from service along with increased heat and fatigue in the wrists and ankles.  

4.  The most probative (competent and credible) evidence of record, establishes diagnoses of degenerative joint disease of the bilateral wrists, degenerative joint disease of the right ankle, and posttraumatic arthritis of the left ankle (status post open reduction and internal fixation) that are a result of his military service, including as due to exposure to cold weather.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's bilateral wrist disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Resolving all reasonable doubt in his favor, the Veteran's bilateral ankle disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board does not need to discuss whether there has been VCAA compliance because the issues listed above are being fully allowed thus any error in above duties is harmless.  See 38 C.F.R. § 20.1102 (2011) (harmless error); see also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Service Connection Claims

The Veteran contends that he was exposed to cold weather during his period of service in Korea where he worked outside in aircraft maintenance because there was no hangar.  As a result, he suffers from bilateral wrist and ankle disorders.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2011).  Stated somewhat differently, service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or correlation between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See  Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's lay testimony also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 
13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102  (2011).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows as to the claims. 

As an initial matter, the evidence reveals that the April 2009 VA examiner determined the Veteran suffers from chronic strain of the right wrist, chronic strain of the right ankle, and post traumatic arthritis left ankle status post open reduction and internal fixation as a result of a fractured left ankle post military service.  
The March 2011 VA examiner also determined the Veteran suffers from degenerative joint disease of the bilateral wrists, degenerative joint disease of the right ankle, and posttraumatic arthritis of the left ankle status post open reduction and internal fixation.  Further, these findings were confirmed by the November 2011 VHA rheumatologist.  Thus, the Veteran has current bilateral wrist and ankles disabilities.

The Veteran's period of active duty included service in Korea from June 26, 1950 to November 2, 1950.  His service personnel records show participation in combat activities while in Korea, and they also indicate that he received the Korean Service Medal and the United Nations Service Medal.  The Board thus concedes that the Veteran served in Korea in 1950 and was exposed to cold weather as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat Veterans, VA shall accept lay evidence of in-service disease or injury if consistent with the circumstances, conditions, or hardships of such service).  

Service treatment records also demonstrate that the Veteran received treatment on multiple occasions for symptoms of pain and swelling in his bilateral wrists and ankles.  A July 1965 x-ray of the right wrist revealed slight hypertrophic lipping at the articular margins in the wrist areas, and the diagnostic impression was one of minimal arthritic changes in the right wrist.  In a November 1967 treatment record, the Veteran had been referred to internal medicine for evaluation of a history of gout.  The physician noted that in June 1965, the Veteran developed a febrile illness with myalgias, slight sore throat, and diarrhea, and that subsequently, the Veteran had right wrist swelling, pain, and limitation as well as a uric acid level of 7.6 mg%.  After treatment, the Veteran's right wrist was noted to have improved slowly and he developed swelling and pain of both ankles.  The Veteran continued medication and felt entirely well approximately one month of being symptomatic.  He reported no recurrence of joint symptomatology or development of tophi since that time.  The physician observed that after the Veteran's initial uric acid level of 7.6 mg%, he had a repeat uric acid reading of 4.3 mg%.  Since January 1966, the Veteran's repeated uric acid readings all ranged between 3.8 and 5.3 mg%, with the most recent November 1967 uric acid reading being 4.1 mg%.  The physician diagnosed the Veteran with a history of polyarthritis of unknown etiology, suspect viral etiology, no complications or sequelae.  He found that the Veteran's July 1965 acute illness did not appear typical of gout and that the more likely diagnosis was an episode of acute viral arthritis.  In light of this, the Board finds that the Veteran had a relevant in-service injury.

Regarding a nexus to service, the Board notes there are conflicting statements concerning the etiology of the Veteran's bilateral wrist and ankle disorders.  Despite these conflicting opinions, the Board finds the evidence, medical and lay, supports the Veteran's contentions that his bilateral wrist and ankle disorders began in service and have continued since his July 1968 separation.  

The Veteran first underwent a VA compensation examination in April 2008.  This examiner provided diagnoses of gout of the right wrist and bilateral ankles, but did not provide a nexus opinion.  

Thereafter, the Veteran underwent a second examination in September 2009.  The VA examiner found that there was no current gout, diagnosed chronic strain of the right wrist and ankle and posttraumatic arthritis of the left ankle, and provided negative nexus opinions based on a lack of treatment for the conditions.  In February 2011, the Board determined this VA examination was inadequate for because the examiner 1) did not address the left wrist, 2) did not address the diagnoses of gout in the April 2008 VA examination report, and 3) did not address the Veteran's lay statements of continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (stating that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim); Savage v. Gober, 10 Vet. App. 488, 496 (1997) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."). 

Consequently, pursuant to the February 2011 Board remand, the Veteran was again scheduled for a VA compensation examination to determine the etiology of his current disorders of the bilateral wrists and ankles, claimed as cold injury residuals.  The March 2011 VA examiner determined there was no current diagnosis of gout.  Instead, as stated above, he rendered the current diagnoses of degenerative joint disease of the bilateral wrists, degenerative joint disease of the right ankle, and posttraumatic arthritis of the left ankle status post open reduction and internal fixation.  The examiner determined, however, that because the Veteran denies symptomatology of a cold weather injury to his wrists and ankles, and there are no objective findings consistent with a cold weather injury, it is less likely as not that the Veteran's disorders are related to a cold weather injury.  

The March 2011 examiner continued on to state that there is a lack of 40 years of medical evidence to support a continuity of symptoms of these disorders.  The examiner stated that if the Board was conceding the Veteran's symptoms, despite the lack of medical records, then it is at least as likely as not that his disorders are related to the his in-service complaints.  An addendum provided in August 2011 stated that taking the subjective reports of the Veteran and the medical evidence into consideration, the bilateral wrist and ankle disorders were less likely than not related to an event, injury or disease in service.  

The Board again determined additional medical comment was required before adjudicating these claims, and referred this case in November 2011 to a rheumatologist for an opinion as to the etiology of the Veteran's disorders.  38 C.F.R. § 20.901(a) (2011).  The rheumatologist, after reviewing the Veteran's records, determined that it was "certainly feasible" the Veteran had inflammatory arthritis of his wrists and ankles while in the service that result in their mechanical compromise and either exacerbated or served as the underlying issue that has led to his current complaints of wrist and ankle pain and radiographic evidence of osteoarthritis of both wrists and ankles.  He therefore concluded that it was at least as likely as not that the service-related inflammatory arthritis did at least partially contribute to the current osteoarthritis.  The rheumatologist also noted that it is very complicated and would be extremely difficult to ascribe (or not ascribe) definite causality between the two events.  

In addition to consideration of the medical evidence of record, November 2011 specialist's opinion was based on the Veteran's competent and credible statements.  The Veteran testified during his November 2010 travel Board hearing that he worked outside on airplanes, without a hangar, and that Korea was the coldest place he had ever been.  Additionally, he stated his feet and hands get cold easily, suffers from pain, and has difficulty moving his hands, feet and ankles.  Therefore, as these are readily observable features or symptoms, the Veteran's statements described above are competent evidence of the existence of his current disorders, both initially during his military service and on an ongoing basis during the years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  The Board also finds his statements to be credible since his continuous complaints of pain for this disorder are noted in service and since.  Moreover, the VHA rheumatologist determined that the Veteran's disorders are related to his in-service complaints of inflammatory arthritis.  Because this supporting lay evidence is both competent and credible, it is probative evidence in support of his claim that his bilateral wrist and ankle disorders began service and have persisted during the years since.  

Therefore, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran began experiencing bilateral wrist and ankle disorders in service, including as due to cold weather exposure, and that these conditions have persisted during the years since to warrant service connection.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 56.  As such, the appeal is allowed.


ORDER

Entitlement to service connection for a bilateral wrist disorder (osteoarthritis) is granted. 

Entitlement to service connection for a bilateral ankle disorder (osteoarthritis) is granted. 



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


